EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview with Christopher Eide (Registration No. 48,375) on July 19, 2021. 

The claims had been amended as following:

1.	(Currently Amended) An electronic device, comprising:
a display device;
one or more processors; and
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for:
receiving a first request to display a clock face; 
in response to receiving the first request to display the clock face, displaying, via the display device, a clock face with an indication of a first hour and a first minute that correspond to a current time, the clock face at the first hour and the first minute including:
an analog dial representing a twenty-four hour time period; and
wherein the inset time indication includes one or more graphical elements representing the first hour and the first minute, and wherein the one or more graphical elements represent the first hour and the first minute independently of the current position of the inset time indication; and
receiving a second request to display the clock face; and
in response to receiving the second request to display the clock face, displaying, via the display device, the clock face with an indication of a second hour and a second minute that correspond to a current time, and that are different from the first hour and the first minute, the clock face at the second hour and the second minute including:
the analog dial representing a twenty-four hour time period; and
the inset time indication at a second position on the clock face inside the analog dial different from the first position on the clock face inside the analog dial, wherein the inset time indication includes one or more graphical elements representing the second hour and the second minute, and wherein the one or more graphical elements represent the second hour and the second minute independently of the current position of the inset time indication.

2.	(Previously Presented) The electronic device of claim 1, wherein the second position of the inset time indication relative to the first position of the inset time indication is based on an amount of time between the second hour and the second minute and the first hour and the first minute.



4.	(Original) The electronic device of claim 1, wherein the inset time indication is offset from a center of the analog dial representing a twenty-four hour time period.

5.	(Previously Presented) The electronic device of claim 1, wherein:
the clock face at the first hour and the first minute further includes a representation indicating a position of the Sun at the first hour and the first minute, the representation at a third position on the clock face inside the analog dial at the first hour and the first minute, and
the clock face at the second hour and the second minute further includes the representation indicating a position of the Sun at the second hour and the second minute, the representation at a fourth position on the clock face inside the analog dial at the second hour and the second minute different from the third position on the clock face inside the analog dial.

6.	(Previously Presented) The electronic device of claim 5, wherein:
the third position on the clock face relative to the analog dial indicates the first hour and the first minute, and


7.	(Original) The electronic device of claim 5, wherein:
the inset time indication moves from the first position on the clock face to the second position on the clock face around an origin and along a first circular path, 
the representation indicating the position of the Sun moves from the third position on the clock face to the fourth position on the clock face around the origin and along a second circular path, 
an angular separation relative to the origin between the inset time indication and the representation indicating the position of the Sun remains constant over time. 

8.	(Canceled)

9.	(Original) The electronic device of claim 5, the one or more programs further including instructions for:
in accordance with a current time corresponding to a time between sunrise and sunset, displaying a first element representing the Sun; and
in accordance with a current time corresponding to a time between sunset and sunrise, displaying a second element representing the Moon.



11.	(Original) The electronic device of claim 10, wherein the position and size of the segment is selected based on a time of year and a geographic location associated with the electronic device.

12.	(Currently Amended) The electronic device of claim 1, wherein the electronic device includes a rotatable input mechanism that rotates relative to a frame of the electronic device, the one or more programs further including instructions for:
detecting a rotation of the rotatable input mechanism; and
in response to detecting the rotation of the rotatable input mechanism, moving the inset time indication to a third position on the clock face inside the analog dial, wherein the inset time indication includes one or more graphical elements representing a third hour and a third minute different from a current time.

13.	(Canceled)
 
14.	(Canceled)

15.	(Previously Presented) The electronic device of claim 12, the one or more programs further including instructions for:

in accordance with a determination that the third hour and the third minute correspond to a designated time, displaying an indication of an event corresponding to the designated time.

16.	(Previously Presented) The electronic device of claim 12, the one or more programs further including instructions for:
in response to detecting the rotation of the rotatable input mechanism:
in accordance with a determination that the third hour and the third minute correspond to a designated time, providing a tactile output.

17.	(Canceled)

18.	(Canceled)

19.	(Original) The electronic device of claim 1, wherein the clock face includes a first graphical element, wherein a color of the first graphical element is selected based on a time of day.

20.	(Original) The electronic device of claim 1, wherein the clock face includes a representation of an event, the representation at a first position on the clock face, wherein the first position relative to the analog dial indicates a time of the event. 


after displaying the clock face at the second hour and the second minute, detecting a sequence of one or more inputs corresponding to a request to edit a style of the indication of time of the inset time indication; and
in response to detecting the sequence of one or more inputs corresponding to a request to edit a style of the indication of time of the inset time indication, displaying, via the display device, the clock face including the indication of time of the inset time indication according to a second style different from the first style.

22.	(Canceled)

23.	(Original) The electronic device of claim 1, wherein the clock face includes a color gradient that has a gradual transition from a first color to a second color, wherein the color gradient varies along a direction from a center of the analog dial to a position on the analog dial representing solar noon.

24.	(Currently Amended) A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a display device, the one or more programs including instructions for:

in response to receiving the first request to display the clock face, displaying, via the display device, a clock face with an indication of a first hour and a first minute that correspond to
an analog dial representing a twenty-four hour time period; and
an inset time indication at a first position on the clock face inside the analog dial, wherein the inset time indication includes one or more graphical elements representing the first hour and the first minute, and wherein the one or more graphical elements represent the first hour and the first minute independently of the current position of the inset time indication; and
receiving a second request to display the clock face; and
in response to receiving the second request to display the clock face, displaying, via the display device, the clock face with an indication of a second hour and a second minute that correspond to a current time, and that are different from the first hour and the first minute, the clock face at the second hour and the second minute including:
the analog dial representing a twenty-four hour time period; and
the inset time indication at a second position on the clock face inside the analog dial different from the first position on the clock face inside the analog dial, wherein the inset time indication includes one or more graphical elements representing the second hour and the second minute, and wherein the one or more graphical elements represent the second hour and the second minute independently of the current position of the inset time indication.

25.	(Currently Amended) A method comprising:
at an electronic device with a display device:
receiving a first request to display a clock face; 
in response to receiving the first request to display the clock face, displaying, via the display device, a clock face with an indication of a first hour and a first minute that correspond to
an analog dial representing a twenty-four hour time period; and
an inset time indication at a first position on the clock face inside the analog dial, wherein the inset time indication includes one or more graphical elements representing the first hour and the first minute, and wherein the one or more graphical elements represent the first hour and the first minute independently of the current position of the inset time indication; and
receiving a second request to display the clock face; and
in response to receiving the second request to display the clock face, displaying, via the display device, the clock face with an indication of a second hour and a second minute that correspond to a current time, and that are different from the first hour and the first minute, the clock face at the second hour and the second minute including:
the analog dial representing a twenty-four hour time period; and
the inset time indication at a second position on the clock face inside the analog dial different from the first position on the clock face inside the analog dial, wherein the inset time indication includes one or more graphical elements representing the second hour and the second minute, and wherein the one or more graphical elements represent the second hour and the second minute independently of the current position of the inset time indication.

26	(Previously Presented) The non-transitory computer-readable storage medium of claim 24, wherein the second position of the inset time indication relative to the first position of the inset time indication is based on an amount of time between the second hour and the second minute and the first hour and the first minute.

27.	(Previously Presented) The non-transitory computer-readable storage medium of claim 24, wherein the first position of the inset time indication is selected based on the first hour and the first minute and the second position of the inset time indication is selected based on the second hour and the second minute.

28.	(Previously Presented) The non-transitory computer-readable storage medium of claim 24, wherein the inset time indication is offset from a center of the analog dial representing a twenty-four hour time period.

29.	(Previously Presented) The non-transitory computer-readable storage medium of claim 24, wherein:
the clock face at the first hour and the first minute further includes a representation indicating a position of the Sun at the first hour and the first minute, the 
the clock face at the second hour and the second minute further includes the representation indicating a position of the Sun at the second hour and the second minute, the representation at a fourth position on the clock face inside the analog dial at the second hour and the second minute different from the third position on the clock face inside the analog dial.

30.	(Previously Presented) The non-transitory computer-readable storage medium of claim 29, wherein:
the third position on the clock face relative to the analog dial indicates the first hour and the first minute, and
the fourth position on the clock face relative to the analog dial indicates the second hour and the second minute.

31.	(Previously Presented) The non-transitory computer-readable storage medium of claim 29, wherein:
the inset time indication moves from the first position on the clock face to the second position on the clock face around an origin and along a first circular path, 
the representation indicating the position of the Sun moves from the third position on the clock face to the fourth position on the clock face around the origin and along a second circular path, 


32.	(Previously Presented) The non-transitory computer-readable storage medium of claim 29, wherein the one or more programs further comprises instructions for:
in accordance with a current time corresponding to a time between sunrise and sunset, displaying a first element representing the Sun; and
in accordance with a current time corresponding to a time between sunset and sunrise, displaying a second element representing the Moon.

33.	(Previously Presented) The non-transitory computer-readable storage medium of claim 24, wherein the clock face includes a segment with a first edge indicating a sunrise time on the analog dial and a second edge indicating a sunset time on the analog dial.

34.	(Previously Presented) The non-transitory computer-readable storage medium of claim 33, wherein the position and size of the segment is selected based on a time of year and a geographic location associated with the electronic device.

35.	(Currently amended) The non-transitory computer-readable storage medium of claim 24, the electronic device further including a rotatable input mechanism that rotates relative to a frame of the electronic device, wherein the one or more programs further comprises instructions for:

in response to detecting the rotation of the rotatable input mechanism, moving the inset time indication to a third position on the clock face inside the analog dial, the inset time indication indicating a third hour and a third minute different from a current time.

36.	(Previously Presented) The non-transitory computer-readable storage medium of claim 35, wherein the one or more programs further comprises instructions for:
in response to detecting the rotation of the rotatable input mechanism:
in accordance with a determination that the third hour and the third minute correspond to a designated time, displaying an indication of an event corresponding to the designated time.

37.	(Previously Presented) The non-transitory computer-readable storage medium of claim 35, wherein the one or more programs further comprises instructions for:
in response to detecting the rotation of the rotatable input mechanism:
in accordance with a determination that the third hour and the third minute correspond to a designated time, providing a tactile output.

38.	(Previously Presented) The non-transitory computer-readable storage medium of claim 24, wherein the clock face includes a first graphical element, wherein a color of the first graphical element is selected based on a time of day.



40.	(Previously Presented) The non-transitory computer-readable storage medium of claim 24, wherein the inset time indication includes an indication of time, the indication of time displayed according to a first style at the second hour and the second minute, wherein the one or more programs further comprises instructions for:
after displaying the clock face at the second hour and the second minute, detecting a sequence of one or more inputs corresponding to a request to edit a style of the indication of time of the inset time indication; and
in response to detecting the sequence of one or more inputs corresponding to a request to edit a style of the indication of time of the inset time indication, displaying, via the display device, the clock face including the indication of time of the inset time indication according to a second style different from the first style.

41.	(Previously Presented) The non-transitory computer-readable storage medium of claim 24, wherein the clock face includes a color gradient that has a gradual transition from a first color to a second color, wherein the color gradient varies along a direction from a center of the analog dial to a position on the analog dial representing solar noon.



43.	(Previously Presented) The method of claim 25, wherein the first position of the inset time indication is selected based on the first hour and the first minute and the second position of the inset time indication is selected based on the second hour and the second minute.

44.	(Previously Presented) The method of claim 25, wherein the inset time indication is offset from a center of the analog dial representing a twenty-four hour time period.

45.	(Previously Presented) The method of claim 25, further comprising:
the clock face at the first hour and the first minute further includes a representation indicating a position of the Sun at the first hour and the first minute, the representation at a third position on the clock face inside the analog dial at the first hour and the first minute, and
the clock face at the second hour and the second minute further includes the representation indicating a position of the Sun at the second hour and the second minute, the representation at a fourth position on the clock face inside the analog dial at the second hour and the second minute different from the third position on the clock face inside the analog dial.

46.	(Previously Presented) The method of claim 45, further comprising:
the third position on the clock face relative to the analog dial indicates the first hour and the first minute, and
the fourth position on the clock face relative to the analog dial indicates the second hour and the second minute.

47.	(Previously Presented) The method of claim 45, further comprising:
the inset time indication moves from the first position on the clock face to the second position on the clock face around an origin and along a first circular path, 
the representation indicating the position of the Sun moves from the third position on the clock face to the fourth position on the clock face around the origin and along a second circular path, 
an angular separation relative to the origin between the inset time indication and the representation indicating the position of the Sun remains constant over time. 

48.	(Previously Presented) The method of claim 45, further comprising:
in accordance with a current time corresponding to a time between sunrise and sunset, displaying a first element representing the Sun; and
in accordance with a current time corresponding to a time between sunset and sunrise, displaying a second element representing the Moon.



50.	(Previously Presented) The method of claim 49, wherein the position and size of the segment is selected based on a time of year and a geographic location associated with the electronic device.

51.	(Currently Amended) The method of claim 25, wherein the electronic device includes a rotatable input mechanism that rotates relative to a frame of the electronic device, further comprising:
detecting a rotation of the rotatable input mechanism; and
in response to detecting the rotation of the rotatable input mechanism, moving the inset time indication to a third position on the clock face inside the analog dial, the inset time indication indicating a third hour and a third minute different from a current time.

52.	(Previously Presented) The method of claim 51, further comprising:
in response to detecting the rotation of the rotatable input mechanism:
in accordance with a determination that the third hour and the third minute correspond to a designated time, displaying an indication of an event corresponding to the designated time.


in response to detecting the rotation of the rotatable input mechanism:
in accordance with a determination that the third hour and the third minute correspond to a designated time, providing a tactile output.

54.	(Previously Presented) The method of claim 25, wherein the clock face includes a first graphical element, wherein a color of the first graphical element is selected based on a time of day.

55.	(Previously Presented) The method of claim 25, wherein the clock face includes a representation of an event, the representation at a first position on the clock face, wherein the first position relative to the analog dial indicates a time of the event.

56.	(Previously Presented) The method of claim 25, wherein the inset time indication includes an indication of time, the indication of time displayed according to a first style at the second hour and the second minute, further comprising:
after displaying the clock face at the second hour and the second minute, detecting a sequence of one or more inputs corresponding to a request to edit a style of the indication of time of the inset time indication; and
in response to detecting the sequence of one or more inputs corresponding to a request to edit a style of the indication of time of the inset time indication, displaying, via the display device, the clock face including the indication of time of the inset time indication according to a second style different from the first style.

57.	(Previously Presented) The method of claim 25, wherein the clock face includes a color gradient that has a gradual transition from a first color to a second color, wherein the color gradient varies along a direction from a center of the analog dial to a position on the analog dial representing solar noon.


The following is an examiner’s statement of reasons for allowance:

The prior arts of recorded when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 24 and 25 when taken in the context of the claims as a whole, especially the concept of an inset time indication at a first position on the clock face inside the analog dial, wherein the inset time indication includes one or more graphical elements representing the first hour and the first minute, and wherein the one or more graphical elements represent the first hour and the first minute independently of the current position of the inset time indication; and
receiving a second request to display the clock face; and in response to receiving the second request to display the clock face, displaying, via the display device, the clock face with an indication of a second hour and a second minute that correspond to a current time, and that are different from the first hour and the first minute, the clock face at the second hour and the second minute including: the analog dial representing a twenty-four hour time period; and the inset time indication at a second position on the clock face inside the analog dial different from the first position on the clock face inside the analog dial, wherein the inset time indication includes one or more graphical elements representing the second hour and the second minute, and wherein the one or 

At best the prior arts of record, specifically, WILSON et al. (US 2016/0034133 A1) teaches a computer implemented method of an analog dial representing a twenty-four hour time period; and an inset time indication at a first position on the clock face inside the analog dial, the inset time indication indicating the first time, wherein the inset time indication indicates the first time independent of the current position of the inset time indication; and the inset time indication at a second position on the clock face inside the analog dial different from the first position on the clock face inside the analog dial, the inset time indication indicating the second time, wherein the inset time indication indicates the second time independent of the current position of the inset time indication (FIG. 6B, paragraph [0303], paragraph [0306]). Bonhoff et al. (US 20140047525 A1) teaches a computer implemented method of receiving a second request to display a clock face; and in response to receiving the second request to display the clock face, displaying, via the display device, the clock face with an indication of a second time that is a current time, and that is different from the first time (see Abstract, Fig. 3, paragraph [0108]). JUNG et al. (US 20170176950 A1) teaches an analog clock face with an indication icon at the minute hand (Fig. 4B, 4C, paragraph [0110]-[0111]). Block et al. (US 20180081515 A1) teaches a digital time display which includes hour and minute indications (Fig. 27D, paragraph [0234]).
In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the 

Thus, claims 1, 24, and 25 are allowed over the prior arts of record. Dependent claims 2-7, 9-12, 15-16, 19-21, 23, and 26-57 are also allowable due to its dependency of independent claims 1, 24, and 25.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Q.W./

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143